Citation Nr: 1745334	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  16-10 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Laura A. Crawford, Associate Counsel

INTRODUCTION

The Veteran served honorably in the United States Airforce from August 1962 to August 1966, from January 1968 to June 1969, and from May 1976 to October 1976.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a June 2015 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

The Board notes that the Veteran submitted a VA Form 9 in February 2017 for consideration of entitlement to a total disability rating based on individual unemployability (TDIU).  In the February 2017 Form 9, the Veteran requested a hearing on this issue.  The Board's review of Veterans Appeals Control and Locator System (VACOLS) reveals that the AOJ is still taking action on this claim; thus, the Board will not act on the claim at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's tinnitus is at least as likely as not related to his active duty service.


CONCLUSION OF LAW

The service-connection criteria for tinnitus have been met 38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to service connection because his current tinnitus is the result of in-service noise exposure.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Tinnitus is a chronic condition for purposes of 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258 (2015).

For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that the Veteran was competent to testify as to ringing in the ears in service and that he experienced such ringing ever since service "because ringing in the ears is capable of lay observation").

Here, the evidence indicates that the Veteran has a current disability.  Specifically, in a November 2014 VA audiological examination, the Veteran reported intermittent tinnitus that began 20-30 years ago.  The Veteran reported he was unsure which ear, but said it occurs 1-2x/week and lasts a few hours.  Thus, the Board finds that the first element of service connection is established.  See Shedden, supra.

Second, the evidence of record indicates in-service noise exposure.  In February 2014, the Veteran provided a competent and credible statement that he worked as a jet engine technician in the Air Force between 1962 and 1988, and that he had a tube in his right ear for the past 40 years due to acoustic trauma from jet engines.  His DD-214 supports this lay statement, reflecting that he worked as a jet engine mechanic.  The Board finds there was exposure to hazardous noise during service, giving due consideration to the places, types, and circumstances of the Veteran's service as shown by his service records and all medical and lay evidence.  See 38 U.S.C.A. § 1154(a).  Thus, the Board finds that the second element of service connection is established.

As to nexus, the evidence is conflicting.  As discussed above, the Veteran stated that his auditory problems began from exposure to jet engine noise.  Further, at the November 2014 VA examination that he had experienced intermittent tinnitus that began 20 to 30 years prior.  The Board finds the Veteran's reports as to the onset of symptoms in service, as well as the continuity of his symptoms since service, to be credible.  

In contrast, the November 2014 VA examiner opined that the Veteran's tinnitus is less likely than not related to service.  The basis for the examiner's opinion was that there was no medical evidence of hearing loss or tinnitus in the Veteran's records, and the Veteran had normal hearing in an 1987 examination, which was ten years after military separation with no evidence of acoustic noise trauma.  However, the examiner did not address the Veteran's credible reports of ringing in his ears for 20 to 30 years. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lack of medical documentation in service does not by itself render lay evidence not credible).  For this reason, the Board accords little probative value to the November 2014 VA examination.

In sum, based on the entire record, the Board finds the evidence to be relative equipoise in showing that the Veteran's tinnitus is related to his conceded in-service noise exposure.  Thus, resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.



ORDER

Entitlement to service connection for tinnitus is granted.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


